744 N.W.2d 153 (2008)
Margaret JUDD, Personal Representative of the Estate of James Scott Yager, Deceased, Plaintiff-Appellant,
v.
Basin' TOWFIQ, M.D., Gopi Nallani, M.D., Udaya Chintalapudi, M.D., Board of Hospital Managers of Flint Hurley Medical Center, Hurley Health Services, Hurley Medical Group, P.C., and Hurley Pho of Mid-Michigan, Defendants-Appellees.
Docket No. 135261. COA No. 259107.
Supreme Court of Michigan.
February 19, 2008.
On order of the Court, the application for leave to appeal the October 11, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals because the plaintiff falls within the class of plaintiffs entitled to relief identified in our order in Mullins v. St. Joseph Mercy Hospital, 480 Mich. 948, 741 N.W.2d 300. We REMAND this case to the Genesee Circuit Court for entry of an order denying the defendants' motion for summary disposition and for further proceedings not inconsistent with this order and the order in Mullins.